October 17,2013


                                       No. 04-13-00641-CV


                                BROADWAY PERFUMES, L.C.,
                                             Appellant


                                                 v.



                                    FEDEX NATIONAL, LTL.
                                             Appellee


                   From the County Court at Law No. 7, Bexar County. Texas
                                      Trial Court No. 366,883
                             Honorable Jason Wolff, Judge Presiding



                           ORDER            OF        REFERRAL



       The Court, after reviewing the responses of the parlies, has determined that the dispute
pending in this Court is appropriate for referral to an Alternative Dispute Resolution procedure.
Tex. Civ. Prac. & Rem. Code Ann. § 154.021 (a) (Vernon 2005).          It is therefore. ORDERED
that this cause be referred to a Mediated Settlement Conference which will be conducted by a
mediator with     the Bcxar County Dispute Resolution           Center, an impartial      person, as
Mediator. See id. §154.051.052.


       It is FURTHER ORDERED that all appellate deadlines arc hereby suspended until
December 16, 2013.


       It is FURTHER ORDERED that mediation shall commence at such place as the Mediator
may designate and proceed in accordance with the schedule set by the Mediator until completed,
but in any event the mediation shall be completed no later than sixty (60) days from the date of
this Order. The Mediator shall file with the Clerk of Court within three (3) days of the
completion of the mediation a written report concerning the disposition of this appeal.


       Il is FURTHER ORDERED that the Mediator shall be compensated and that parties in
this cause shall be equally responsible for its share of this obligation. Mediation fees shall
ultimately be taxed as court costs. See id. § 154.054.
       It is FURTHER ORDERED that all parties to this cause are directed to attend the
Mediated Settlement Conference with their counsel of record. The corporate parly representative
in attendance and the individual party representatives shall have full authority to settle up to and
including the judgment amount. To facilitate this procedure the Mediator shall encourage and
assist, but will not compel or coerce the parties in reaching ;i settlement of the dispute. Unless the
parlies otherwise agree, all matters, including the conduct and demeanor ol" the parties and their
counsel during mediation, shall remain confidential and shall never he disclosed to anyone,
including this Court. Sec id. ij 154.053.


       Provided the parties are able to seltlc all matters related to this appeal, the parties are
directed to Hie a joint motion requesting an appropriate disposition of this appeal within thirty
(30) days of Ihe date of mediation.


       h is so ORDERED on October 17. 2013.




                                                       Sandee Bryan Marian. Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the scjjl of the
court on this 17U| dav of October. 2013.